Case 6:15-cr-00004-JDK-KNM Document 994 Filed 08/25/20 Page 1 of 5 PageID #: 4017



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

    UNITED STATES OF AMERICA                           §
                                                       §
                                                       §          CASE NO. 6:15-CR-4-JDK
    vs.                                                §
                                                       §
                                                       §
    CHRISTOPHER EVERETT BROOK                          §
    (12)

                            REPORT AND RECOMMENDATION
                        ON REVOCATION OF SUPERVISED RELEASE

          On August 25, 2020, the Court held a final revocation hearing on a Petition for Warrant or

  Summons for Offender under Supervision. The Government was represented by Assistant United

  States Attorney Alan Jackson. Defendant was represented by Ken Hawk.

                                             Background

          After pleading guilty to the offense of Felon in Possession of a Firearm, a Class C felony,

  Defendant Christopher Everett Brook was sentenced on November 17, 2016 by United States

  District Judge Ron Clark. The offense carried a statutory maximum imprisonment term of 10

  years. The guideline imprisonment range, based on a total offense level of 15 and a criminal

  history category of VI, was 41 to 51 months. In accordance with a binding Rule 11(c)(1)C) plea

  agreement, Defendant was sentenced to 60 months of imprisonment followed by a 3-year term of

  supervised release. Defendant’s supervision is subject to the standard conditions of release, plus

  special conditions to include financial disclosure, substance abuse testing and treatment, mental

  health treatment, and a $100 special assessment.

          On June 14, 2019, Defendant completed his term of imprisonment and started his term of

  supervised release. The case was re-assigned to United States District Judge Jeremy D. Kernodle


                                                   1
Case 6:15-cr-00004-JDK-KNM Document 994 Filed 08/25/20 Page 2 of 5 PageID #: 4018



  on October 24, 2019. On August 12, 2019, the Court modified Defendant’s conditions to include

  a 180-day placement in a residential reentry center. Defendant’s conditions were modified again

  on November 1, 2019 to require participation in and completion of the Salvation Army inpatient

  program.

                                             Allegations

         In the Petition seeking to revoke Defendant’s supervised release, filed on December 17,

  2019, United States Probation Officer Ben Sanders alleges that Defendant violated the following

  condition of supervised release:

          1. Allegation 1 (mandatory condition 3): You must refrain from any unlawful use
             of a controlled substance. You must submit to one drug test within 15 days of
             release from imprisonment and at least two periodic drug tests thereafter, as
             determined by the court. It is alleged that Defendant submitted urine specimens that
             tested positive for methamphetamine on June 24, July 9, July 15, August 7, and August
             14, 2019. It is also alleged that on August 20, 2019, Defendant submitted a urine
             specimen that tested positive for marijuana.

          2. Allegation 2 (special condition): Once released from custody, you must
             participate in and successfully complete the Salvation Army inpatient treatment
             program. You must abide by the rules and regulations of the treatment program.
             It is alleged that on December 4, 2019, Defendant was discharged from the Salvation
             Army inpatient treatment program for lack of rule compliance.

                                          Applicable Law

         According to 18 U.S.C. § 3583(e)(3), the Court may revoke the term of supervised release

  and require a Defendant to serve in prison all or part of the term of supervised release without

  credit for the time previously served under supervision, if it finds by a preponderance of the

  evidence that Defendant violated a term of supervised release. Supervised release shall be revoked

  upon a finding of a Grade A or B supervised release violation. U.S.S.G. § 7B1.3(a)(1). In the

  present case, Defendant’s original offense of conviction was a Class C felony. Accordingly, the




                                                  2
Case 6:15-cr-00004-JDK-KNM Document 994 Filed 08/25/20 Page 3 of 5 PageID #: 4019



  maximum imprisonment sentence that may be imposed is 2 years of imprisonment. 18 U.S.C. §

  3583(e).

          Under the Sentencing Guidelines, which are non-binding, 1 if the Court finds by a

  preponderance of the evidence that Defendant violated his conditions of supervised release by

  using and thereby possessing methamphetamine as alleged in the petition, he is guilty of a Grade

  B violation. U.S.S.G. § 7B1.1(a). Defendant’s original criminal history was VI. The guidelines

  provide that Defendant’s guideline range for a Grade B violation is 21 to 27 months of

  imprisonment, capped at 24 months due to the statutory maximum of 2 years. If the Court finds by

  a preponderance of the evidence that Defendant used and thereby possessed marijuana and failed

  to complete the Salvation Army inpatient treatment program, as alleged in the petition, he is guilty

  of a Grade C violation. U.S.S.G. § 7B1.1(a). With Defendant’s original criminal history of VI,

  the guidelines provide that Defendant’s guideline range for a Grade C violation is 8 to 14 months

  of imprisonment.

                                                      Hearing

          On August 25, 2020, Defendant appeared for a final revocation hearing. Assistant United

  States Attorney Alan Jackson announced that Defendant and the Government reached an

  agreement for Defendant to enter a plea of true to Allegation 2 in the petition and to jointly request

  a sentence of 17 months of imprisonment with no further supervised release. After the Court

  explained to Defendant his right to a revocation hearing, he waived his right to a revocation hearing




  1
   The United States Sentencing Guidelines as applied to revocations of supervised release “have always been non-
  binding, advisory guides to district courts in supervised release revocation proceedings.” United States v. Brown,
  122 Fed.Appx. 648, 2005 WL 518704, slip op. p.1 (citing United States v. Davis, 53 F.3d 638, 642 (5th Cir. 1995));
  see also United States v. Mathena, 23 F.3d 87 (5th Cir. 1994) (policy statements contained in Chapter 7 of the
  Sentencing Guidelines applicable to sentencing a defendant upon revocation of supervised release are advisory
  only.).

                                                           3
Case 6:15-cr-00004-JDK-KNM Document 994 Filed 08/25/20 Page 4 of 5 PageID #: 4020



  and entered a plea of “true” to Allegation 2 of the petition. Defendant requested a recommendation

  to the Bureau of Prisons to confine him at FMC Ft. Worth due to medical issues.

                                     Findings and Conclusions

         I find that Defendant is competent and that his plea and waiver of the revocation hearing

  was knowingly and voluntarily made. I accept Defendant’s plea and find by a preponderance of

  the evidence that Allegation 2 in the petition is true. Defendant is guilty of a Grade C supervised

  release violation. I further find and conclude that Defendant’s term of supervised release should

  be revoked and that he should be sentenced to 17 months of imprisonment with no supervised

  release to follow. Any criminal history monetary penalties previously ordered in the final judgment

  should be imposed in this revocation, with all payments collected credited towards outstanding

  balances.

                                      RECOMMENDATION

         In light of the foregoing, it is recommended that Defendant’s plea of true to Allegation 2

  of the petition be ACCEPTED and that Defendant’s term of supervised release be REVOKED.

  It is further recommended that Defendant be sentenced to 17 months of imprisonment with no

  further supervised release. Any criminal monetary penalties previously ordered in the final

  judgment should be imposed in this revocation, with all payments collected credited towards

  outstanding balances. It is finally recommended that the Court request the Bureau of Prisons to

  designate Defendant to FMC Ft. Worth.

         Before the conclusion of the hearing, the undersigned announced the foregoing

  recommendation and notified Defendant of his right to object to this Report and Recommendation

  and to be present and allocute before being sentenced by the Court. Defendant waived those rights

  and executed a written waiver in open court. The Government also waived its right to object to



                                                  4
Case 6:15-cr-00004-JDK-KNM Document 994 Filed 08/25/20 Page 5 of 5 PageID #: 4021



  the Report and Recommendation. It is therefore recommended that the Court revoke Defendant’s

  supervised release and enter a Judgment and Commitment for him to be sentenced to 17 months

  of imprisonment with no further supervised release.


             So ORDERED and SIGNED this 25th day of August, 2020.




                                                 5
